Title: To John Adams from Oliver Wolcott, Jr., 8 January 1796
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department, January 8th. 1796.


In obedience to the order of the Senate, of the 23d. of December 1795, I have now the honour to transmit, a” return marked (A) of the Exports of the United States, Supplemental to that transmitted on the 26th. of February 1795, which compleats the returns of Exports to the 30th of September 1794.”—A similar Return for the year ending September 30th. 1795 is preparing, and will be transmitted as soon as possible.
The order of the Senate above refered to, directs me to transmit Returns of the Imports of the United States, similar to those heretofore exhibited.—On examination I find that Returns relating to the Imports, have been presented to Congress in various forms.—It appears however that Returns ‘til the 30th. of September 1792 were exhibited, shewing as particularly as the documents in the Treasury would admit, not only the specific Articles imported, but also the Countries from which the importations were made.—The computation of these returns was however found to be attended with a heavy expense of Clerkship, and with delays & embarrassments to the business of the Department, far exceeding any advantages likely to be derived from the information which they would exhibit.—of course no measures have been taken for preparing Returns, in the form beforementioned, since the completion of that for the year ending the 30th. of September 1792.
To Satisfy the resolution of the Senate as nearly as is now in my power, I have however directed a statement to be prepared and which is herewith transmitted marked (B.), showing the specific Articles imported into the United States in each Calendar year, commencing with the establishment of the Revenue, and ending on the 30th. of December 1794, being the latest period to which the records of imports have been compleated.
The Abstract marked (C.) contains a list of the Articles of Merchandise enumerated in the Laws of the United States, as being subject to Ad valorem rates of duty, prior to the year 1795.—It is hoped that an examination & comparison of this document with the Return marked (B.) will substantially satisfy the principal objects of enquiry—If however the Senate shall be pleased so to direct, arrangements shall be made, for complying, strictly with their resolution, as soon as possible.
I have the honor to be / With perfect respect / Sir, / Your Obedient and / humble Servant 

Oliver WolcottSecy. of the Treas.